DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendments to the claims have been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
flare connection member in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2001-255045A), hereinafter referred to as Suzuki.
Re claim 1 and 7, Suzuki teaches an outdoor unit of a heat pump (see e.g. Fig 1; the examiner notes that the air conditioner therein shown functions as a heat pump when the four way valve is placed in the heating mode) the outdoor unit (e.g. 1a) comprising a package (see e.g. Fig 2; the examiner considers the package as the housing therein presented e.g. 101 and 102) that includes: a compressor (e.g. 20); a first heat exchanger (e.g. 31) in fluid communication with the compressor (see Fig 1); a gas stop valve (e.g. 77) coupled to the compressor and comprising a gas top valve inlet (inlet of 77) and a gas stop valve outlet (outlet of 77); a liquid-side stop valve (e.g. 73) having a first flow path that extends in an up-down direction (see Fig 4); a gas filter (e.g. 78) comprising a gas filter inlet (inlet of 78) and a gas filter outlet (outlet of 77); and a liquid filter (e.g. 74) coupled to the liquid stop valve (see Fig 1) and configured to be coupled, via a liquid pipe (48), to an indoor unit (1b) of the heat pump; and wherein the liquid filter has a second flow path that extends in a horizontal direction (see part of the flow path in Fig 5b that is horizontal).
Furthermore, Suzuki teaches the liquid stop valve defines a first channel (e.g. channel therein see Fig 4) configured to receive a refrigerant; and the liquid filter coupled to the liquid stop valve (see Fig 4), the liquid filter defines a second channel (e.g. channel therein that goes horizontal flow see Fig 5) configured to receive the refrigerant from the first channel wherein: the first channel defines a first flow path in a first direction; and the second channel defines a second flow path in a second direction that is substantially orthogonal to the first direction (the examiner notes that the channels are orthogonal to each other since one channel goes down and the other channel goes sideways).

Re claim 3, Suzuki teaches the outdoor unit according to claim 1, wherein the gas filter is configured to receive a gas from the gas stop valve (see Fig 1).

Re claim 6, Suzuki teaches the outdoor unit according to claim 1, wherein the up-down direction is orthogonal to the horizontal direction (see Fig 3-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above.
Re claim 2, Suzuki teaches the heat pump according to claim 1. Suzuki further teaches the limitation of a flow path is defined from the compressor to the gas stop valve inlet, through the gas stop valve, to the gas stop valve outlet, to the gas filter inlet, through the gas filter, to the gas filter outlet, and to the indoor unit (see e.g. Fig 1). Suzuki does not explicitly teach the limitation of the liquid stop valve is coupled to a pressure extraction port.
However, the examiner takes Official Notice that the fact of using a pressure extraction port coupled to a valve for providing pressure relief in the refrigeration system falls within the realm of common knowledge as obvious mechanical expedient. 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and configured the liquid stop valve is coupled to a pressure extraction port, for providing pressure relief in the refrigeration system.

Re claim 5, Suzuki teaches the heat pump according to claim 1. Suzuki does not explicitly teach the limitation of wherein the gas stop valve and the gas filter are coupled via a U-shaped connector.
However, the examiner takes Official Notice that the fact of using U-shaped connector to connect a valve with a filter for providing connection in tight spaces in the refrigeration system falls within the realm of common knowledge as obvious mechanical expedient. 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and configured the gas stop valve and the gas filter are coupled via a U-shaped connector, for providing connection in tight spaces in the refrigeration system.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, and in further view of Kaneko et al. (US 20090206018), hereinafter referred to as Kaneko.
Re claim 4, Suzuki teaches the heat pump according to claim 1. Suzuki further teaches the limitation of wherein the gas filter outlet is coupled to a flange configured to be coupled, via a gas pipe, to the indoor unit.
However, Kaneko teaches a heat pump system comprising a gas filter (1) having an outlet (6 when operating under heating) is coupled to a flange (6 has a flange; see e.g. ¶ 30, “The plate 6 may be integrally formed with the filter member 3 or may be formed with a separate material from the filter member using a plate type flange member as shown in FIG. 4”) configured to be coupled, via a gas pipe (e.g. 40), to an indoor unit (32). 
Therefore, at the time the invention was effectively filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and integrated wherein the gas filter outlet is coupled to a flange configured to be coupled, via a gas pipe, to the indoor unit, as taught by Kaneko, in order to provide better support in the line connections.

Allowable Subject Matter
Claim 16 is allowed. 
Claims 8-9, 11-14, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8-9 that “The above figure depicts fluid enters strainer 74 through pipe 121 that is placed vertically above the strainer and exits through pipe 124 that is positioned vertically below the strainer. Suzuki at 4 [0020]. This is further confirmed by the arrows shown in FIG. 5b, which illustrate the flow path as being vertically downward. Suzuki does not disclose a strainer 74 that has a flow path extending in a horizontal direction. Therefore, Suzuki fails to disclose “a liquid stop valve having a first flow path that extends in an up-down direction and wherein the liquid filter has a second flow path that extends in a horizontal direction,” as in claim 1. In the event the Office intends to interpret that some small portion of the fluid traveling through strainer 74 can move in a horizontal direction as being equivalent to the flow path of strainer 74 extending in the horizontal direction, such an interpretation is not reasonable. When viewed in its entirety, Suzuki shows fluid moving vertically from pipe 121, vertically through strainer 74, and to pipe 124. Merely because some portion of the fluid in pipe 121, strainer 74, and pipe 124 can move in a horizontal direction while it moving vertically downward, does not teach that strainer 74 has a flow path in the horizontal direction. This concept, and the understandings of flow paths generally, is something A POSITA would recognize. Therefore, such an interpretation would not be a reasonable one. As explained above, Suzuki does not teach this feature”. This argument has not been found persuasive. The examiner notes that the filter 74 has a flow path that is a horizontal flow path. The horizontal flow path has to be present in order for the fluid to keep moving downwards because there is a structure blocking complete vertical flow in order to flow the fluid through the filter element 74c. The fact that the flow starts on a vertical direction and ends on a horizontal direction in the filter does not mean that there is no horizontal flowpath, as is the case in Sizuki (see Fig below). Therefore, applicant’s arguments have not been found persuasive. 


[AltContent: textbox (Blocking Structure)][AltContent: arrow]













Applicant arguments with respect to claim 7 have been considered but are not found persuasive for the same reasons as per the arguments of claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Examiner, Art Unit 3744                                                                                                                                                                                                        12/28/2021